United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2726
                                    ___________

Stephanie Mitchell,                      *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri
Tyson Foods, Inc.,                       *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: July 2, 1999

                                Filed: July 29, 1999
                                    ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Stephanie Mitchell appeals from the final judgment entered in the District Court1
for the Western District of Missouri enforcing a confidential settlement agreement in
her employment discrimination action. For reversal, appellant argues that she had not
accepted the settlement agreement and that she had been intimidated and blackmailed
during the settlement negotiations.



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       Upon a thorough review of the record created by the parties, including the
transcript of the evidentiary hearing held by the district court, we conclude the district
court did not clearly err in finding that appellant had agreed to settle her employment
discrimination claim according to the terms of the settlement agreement at issue. See
Sheng v. Starkey Labs., Inc., 117 F.3d 1081, 1083 (8th Cir. 1997) (standard of review);
see also Bush v. Marshalltown Med. & Surgical Ctr., 123 F.3d 1130, 1134 (8th Cir.
1997) (deference to district court’s credibility determinations). We further conclude
the record is devoid of evidence of improper coercion. See Janneh v. GAF Corp., 887
F.2d 432, 437 (2d Cir. 1989), cert. denied, 498 U.S. 865 (1990).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-